       Case 2:20-cv-00798-KWR-KK Document 19 Filed 08/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BAYWARD STONE,

       Plaintiff,

v.                                                                   No. 2:20-cv-00798-KWR-KK

GEO GROUP, INC, et al,

       Defendants.

            ORDER REOPENING CASE AND PERMITTING AMENDMENT

       THIS MATTER comes before the Court on Plaintiff’s Motion to Strike Improperly

Submitted Notice of Dismissal (Doc. 8) (Motion to Reopen). Also before the Court are his

motions to appoint counsel; file exhibits; and amend his complaint (Docs. 9, 10, and 15). Plaintiff

is incarcerated and proceeding pro se. He initiated this case in New Mexico’s Fifth Judicial

District Court, D-506-CV-2018-01194. His State Court Complaint appears to allege Defendants

were negligent and inflicted cruel and unusual punishment. Shortly after the case was removed

to this Court, Plaintiff filed a Notice of Dismissal Under F.R.C.P. 41(a) (Doc. 6). The Notice

states “the issue at hand is a jurisdictional controversy that will be excluded from Plaintiff’s re-

amended complaint.” Id. at 1. The Notice goes on to list the procedural history of the case and

concludes that “NMDOC is held vicariously liable for its parent corporations.” Id. The Clerk’s

Office used the Notice to close the case.

       Plaintiff filed the Motion to Reopen two months later, alleging the Notice was improperly

submitted. (Doc. 8). Plaintiff explains he is illiterate and relied on help from another inmate to

draft the Notice. Plaintiff states he did not know the title of the Notice contained a request for

dismissal, nor did he intend to dismiss the case. “[A] plaintiff who has dismissed his claim by
       Case 2:20-cv-00798-KWR-KK Document 19 Filed 08/19/21 Page 2 of 3




filing notice under Rule 41(a)(1)(A)(i) may move before the district court to vacate the notice on

any of the grounds specified in Rule 60(b).” Schmier v. McDonald’s LLC, 569 F.3d 1240, 1243

(10th Cir. 2009) (quotations omitted). Rule 60(b) allows relief in the event of: (1) mistake,

inadvertence, surprise, or excusable neglect; (2) newly discovered evidence; or (3) fraud. See

Fed. R. Civ. P. 60(1)-(3). Mistakes are defined as non-deliberate litigation errors, such as the

unauthorized action of an attorney in the litigation. See Yapp v. Excel Corp., 186 F.3d 1222, 1231

(10th Cir. 1999). Applying liberal construction standards, the Court finds Plaintiff did not

knowingly authorize the dismissal of this action, and the Notice constitutes a mistake. The Court

will reopen the case.

       Plaintiff’s motions to amend his complaint and exceed exhibit limits (Docs. 10, 15) will be

granted, in part, and denied, in part. The Court will not accept the proposed amended complaint

on file (Doc. 17), as it consists of 136 pages and includes extensive exhibits. Within thirty (30)

days of entry of this Order, Plaintiff shall file a complaint that contains a short and plain statement

of the grounds for relief. See Fed. R. Civ. P. 8(a). Plaintiff should “explain what each defendant

did to him ...; when the defendant did it; how the defendant’s action harmed him ...; and what

specific legal right the plaintiff believes the defendant violated.” Nasious v. Two Unknown

B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). Exhibits are not necessary at this stage in

the proceeding, but Plaintiff may include up to ten pages of exhibits, if he believes they are critical

to the amended complaint. If Plaintiff declines to timely file an amended complaint, or files an

amendment that violates this Order, the Court may dismiss the case with prejudice and without

further notice.

       As to the remaining request, “[c]ourts are not authorized to appoint counsel in § 1983 cases;


                                                  2
       Case 2:20-cv-00798-KWR-KK Document 19 Filed 08/19/21 Page 3 of 3




instead, courts can only ‘request’ an attorney to take the case” on a pro bono basis. Rachel v.

Troutt, 820 F.3d 390, 397 (10th Cir. 2016). The decision to make this request is a matter of

discretion. Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012). Factors guiding the Court’s

decision include “the merits of the claims, the nature of the claims, [the inmate’s] ability to present

the claims, and the complexity of the issues.” Rachel, 820 F.3d at 397. The claims here are not

particularly complex, and it is at least questionable whether Plaintiff will prevail on the facts

alleged. Further, beyond citing his indigency and literacy issues - which unfortunately are factors

in many pro se cases - Plaintiff has not demonstrated an inability to prosecute the action. The

Court will therefore deny the Motion to Appoint Counsel (Doc. 9).

        IT IS ORDERED that Plaintiff’s Motion to Strike Improperly Submitted Notice of

Dismissal (Doc. 8) is GRANTED; and the Clerk’s Office shall REOPEN this civil case.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Exceed Exhibit Limit

(Doc. 10) and Motion to Enter Amended Petition (Doc. 15) are GRANTED, in part, and

DENIED, in part, as set forth above. Plaintiff may file a single amended complaint within thirty

(30) days of entry of this Order, which includes ten pages of exhibits. The Clerk’s Office shall

MAIL Plaintiff a form civil rights complaint.

       IT IS FINALLY ORDERED that Plaintiff’s Motion to Appoint Counsel (Doc. 9) is

DENIED.

       IT IS SO ORDERED.



                                                       _________________________________
                                                       KEA W. RIGGS
                                                       UNITED STATES DISTRICT JUDGE


                                                  3
